Title: To George Washington from John Greaton, 13 October 1780
From: Greaton, John
To: Washington, George


                  
                     Sir,
                      Totoway Octr 13th 1780.
                  
                  Doctor Smith Chaplain to the 1st Masstts Brigade, having devoted
                     his Time to the Service of the public since the Commencement of the War, having
                     represented to me, that the Circumstances of his People render it absolutely
                     necessary that he should return to them—His very pressing Request induces me
                     to give my Approbation, if agreeable to your Excellency—I am Sir your most
                     obedient Servant
                  
                     J. Greaton Colel Comdt
                  
               